Title: To Benjamin Franklin from René-Georges Gastellier, 22 March 1782
From: Gastellier, René-Georges
To: Franklin, Benjamin


Monsieur et très illustre docteur
à montargis ce 22 mars 1782
Je viens de recevoir une lettre de Mademoiselle de fay par la quelle J’apprends avec un plaisir vraiment indicible que vous aviés bien voulú jetter un Coup d’oeil favorable sur les deux ouvrages qu’elle vous a presentés en mon nom. Ma satisfaction seroit Complette si j’etois persuadé que vous les avés trouvés dignes sinon de votre suffrage aumoins de votre indulgence: tels qu’ils sont daignés les agréer Comme un bien foible hommage des sentimens de respect et de veneration dont votre celebrité m’a penetré pour toujours.
L’acte d’association dont vous faites esperer m’honorer un jour fera une des époques les plus agreables de ma vie, j’en apprendrai la réalité avec autant de joye que de réconnoissance.
Je suis avec le plus profond respect Monsieur et très illustre docteur votre trés humble trés obeissant serviteur
Gastellier
 
Notation: Gastelier, Montargis 22 Mars 1782.
